Citation Nr: 0126087	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  93-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

(The claim of entitlement to an earlier effective date for 
the grant of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active duty for training from July to 
December of 1957 and served on active duty from March 1963 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in July 1991 and October 1992.

In a July 2000 decision, the Board denied the veteran's claim 
on appeal.  The veteran subsequently appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2001 response, the Secretary of Veterans 
Affairs (Secretary) asserted that the veteran's claim should 
be remanded back to the RO prior to a determination of 
whether the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was applicable.  In an 
October 2001 order, the Court vacated the Board's decision 
and remanded the matter back to the Board.  


REMAND

In its October 2001 order, the Court noted that, in a 
December 1996 remand, the Board requested that the RO 
"schedule the veteran for a special psychiatric examination 
by a board of two VA psychiatrists who have not seen or 
treated him" and that, to date, such an examination had not 
been conducted.  In this regard, the Board notes that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board 
observes that the RO has already developed this claim fully 
with regard to the veteran's claimed stressors and has 
received relevant materials from the United States Armed 
Services Center for Research of Unit Records.

Also, in the October 2001 order, the Court noted that the 
veteran's doctor had indicated that he had, at that time, 
only five to seven months left to live and that this claim 
should be resolved, on remand, as soon as practicably 
possible.  See 38 C.F.R. §§ 20.2, 20.900(c) (2001).

Therefore, in order to comply with this Court order, this 
case is REMANDED back to the RO for the following action:

1.  The RO should, at the earliest 
possible date on account of the veteran's 
apparently terminal illness,  afford him 
a VA psychiatric examination, with two VA 
psychiatrists who have not previously 
treated or examined him.  These 
psychiatrists should be requested to 
review the veteran's entire claims file 
in conjunction with the examination.  In 
the report of the examination, the 
psychiatrists should provide a diagnosis 
for each psychiatric disorder noted upon 
examination and, for each diagnosis, 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
is etiologically related to service.  The 
psychiatrists are reminded that a 
diagnosis of service-related PTSD must be 
based on verified participation in combat 
with the enemy or a verified in-service 
stressor.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

2.  Then, as soon as practicably possible 
on account of the veteran's illness, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  Full 
consideration should be given to the 
provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 1991 & Supp. 2001) and 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 
3.159).  If the determination of this 
claim remains unfavorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond before this case is returned 
to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in compliance with a Court 
order, and the Board intimates no opinion, either factual or 
legal, as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  See generally Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  However, no action is required of the 
veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


